Title: To James Madison from Thomas Appleton, 29 May 1803
From: Appleton, Thomas
To: Madison, James


					
						Duplicate
						Sir,
						Leghorn 29th of May 1803.
					
					I had the honor of addressing you on the 20th. Inst. by a vessel bound to Philadelphia.  At that time 

there appeared little hopes, that I should obtain either a diminution of the quarantine of our vessels or avoid 

a considerable charge which attended the storing certain merchandize in the lazzaretto which ccould not 

be purified on ship board.  We have in this place three Lazzarettos, where not only are lodged persons arriving 

from countries infected with contagious disorders, but also certain descriptions of merchze. particularly stuffs 

manufactured from cotton wool or hair &c.  The bales are there opened & exposed during the same number 

of days affixed for the crew,  there being three buildings for their reception, from the different degrees of 

probability of contagion, which the board of health, determines not simply from the declaration or even patents of 

the captains, but from the advice they receive from the committes of health of various ports of the 

Mediterranean with whom they are in the habits of corresponding.  And for the Storing & purifying in the first 

Lazzaretto a charge of one pCt. is made & for receiving & purifying in the second & third 2 pCt.  In the year 

1793 on information being received that the yellow fever prevail’d in Philadelphia, our vessels were 

compell’d to perform a quarantine of 40 days & this rigorous measure was reduced afterwards to 14 days 

(which is called a quarantine of observation) on the fever subsiding in America.  During the last year the board 

of health of Marseilles signified to the Sanita of this Port, the danger of admitting american vessels subject 

only to the term of observation, for that a contagious fever reigned in Philadelphia, while clean bills of 

health were brought by the merchantmen from Baltimore & York & other places.  From that period our 

vessels have been compelled to a quarantine of 20 days & every species of manufactured goods usually 

brought here such as Nankeens muslins &c have been subject to a duty of one pCt., a duty I have in some 

instances known to amount to 1000$ on a single cargo.  The yellow fever introduced into Spain two years 

since & said to be communicated by an american ship, tended to strenthen their fears in conjunction with 

the continual apprehensions they are under from every neighbor that surrounds them, threw an almost 

insurmountable barrier to every form of modification I suggested for the relief of our citizens from so vexatious 

a quarantine & the enormous charges in purification.  However Sir yesterday I obtained from the Governor 

who is chief of the Sanita or health office, after months of unavailing efforts, that considering the total 

impossibility of his ascertaining at what time and in what places the yellow fever may exist or subside in the 

Ports of the U States, that every Captain of vessel who shall be the bearer of a patent or bill of health 

declaring "that no contagious fever reigns in the town" and certified by the Mayor or first magistrate, by the 

chief of the health office & by the naval officer of the Port, that then such vessels shall be subject only to the 

usual term of 14 days, & that the merchandize may remain on board during this period free from the tax of 

one pCt. but that all vessels not provided with this necessary document shall positively endure the rigour of 

the present existing law.  Thus Sir, you  readily perceive with how much facility our merchants may avail 

themselves of the measure the Governor has assented to, in such places where no contagion prevails, & 

where it is otherwise I am persuaded you will at once agree with him on the necessity of every measure of 

precaution.  Should a similar application be made by the American Consuls in Genoa Naples & other parts 

of the Mediterranean, there can be no doubt that equal advantages might arise from it.  On the 29th Inst. his 

majesty the King of Etruria died at Florence,  the Queen is at present regent & will probably remain so until 

some other mode is adopted for the government of the present monarchical part of Italy, a period I am 

persuaded not far distant.  This day the first act of hostility was committed by the french in this port against the 

English in the seizure of a vessel necessarily left by the British Convoy which saild from this a few days 

since.  I have the honor to be with the highest respect yr. Most Obt. Servt.
					
						Th: Appleton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
